Citation Nr: 1534888	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  04-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and April 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to an increased rating for PTSD and a TDIU.


FINDINGS OF FACT

1.  On September 22, 2014, prior to the promulgation of a decision in this appeal, the Board received a signed, written statement from the appellant that he was withdrawing from appellate consideration the issue of entitlement to an increased rating for PTSD.

2.  The Veteran is currently in receipt of service connection for PTSD, rated as 70 percent disabling, tinnitus, rated as 10 percent disabling, corneal scar, rated as 10 percent disabling, left knee arthritis, rated as 10 percent disabling, and noncompensable hearing loss, with a combined 80 percent rating.  The Veteran's service-connected disabilities have been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased rating for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for assignment of TDIU are met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Board on September 22, 2014, received a signed, written statement from the appellant wherein he expressed that he would like to withdraw the issue on appeal, entitlement to an increased rating for PTSD.  In light of the Veteran's withdrawal of the pending issue on appeal in this matter, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.

II.  Analysis

TDIU

The Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In this case, the Veteran is service-connected for PTSD, rated as 70 percent disabling, tinnitus, rated as 10 percent disabling, corneal scar, rated as 10 percent disabling, left knee arthritis, rated as 10 percent disabling, and noncompensable hearing loss, with a combined 80 percent rating.  Thus, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

A VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), dated in December 2013, shows that the Veteran reported he last worked full-time in July 2013.  The record demonstrates that he worked as a parole officer, and as a chief parole officer towards the end of his career, for a little over 40 years.  He had a post graduate degree.

Throughout the years, beginning in 2004, the Veteran has submitted various opinions from his psychologist, Dr. C.  In 2012, Dr. C. submitted an opinion stating that the Veteran appeared conspicuously anxious and depressed.  The Veteran stated tearfully that he wanted to stop working because he couldn't take it anymore.  The psychologist stated that in every visit he had had with the Veteran, it was indicated that he was seriously disturbed because of his PTSD and subject to relatively severe major depression.  Mental status examination showed difficulty in mood maintenance, poor eye contact, a jittery type of psychomotor movement, and a preoccupation with his current situation.  He was not working well in his current job.  His cognitive functioning was below average.  He has some insight into his own difficulties, but his mental status evaluation was no different than in the previous 8 years.  He suffered from sleep disturbance, and he suffered from flashbacks related to his service stressor.  He had no social interactions other than with his family.  There did not appear to be any malingering or exaggeration of difficulties.  The Veteran stated that his work situation was "horrible" in that he had to take a demotion and that his boss was unreasonably critical of him.  The psychologist felt that the Veteran's psychological difficulties were affecting the Veteran's relationship with his supervisor.  The examiner assigned the Veteran a GAF score of 38 based upon his PTSD, anxiety, and depression.  The examiner felt that the Veteran was so disturbed that he actually feared separation from his job, and it appeared that the Veteran had previously been able to cope in his position.  Currently, the Veteran could not control his emotions under ordinary stress.  He was living as a recluse.  The examiner concluded that the Veteran's psychological condition was unquestionably keeping him from being gainfully employed.

In April 2014, the Veteran underwent a VA psychological examination. The examiner reviewed a previous VA examination conducted in 2009 that showed that the Veteran had been demoted due to a merger of districts.  On interview, the Veteran reported that he left his job in July 2013 because he "couldn't work anymore."  He stated that his motivation and attitude were getting worse.  He felt like he couldn't get anything done.  He couldn't go anywhere.  After conducting mental status examination, the examiner concluded that the Veteran's PTSD would lead him to moderate difficulty with productivity.  The examiner concluded that the Veteran was exhibiting a totally separate diagnosis of an occupational problem not caused by or aggravated by his PTSD.  The occupational problem stemmed from his demotion and the resultant frustration that had led him to.

At his October 2014 hearing before a decision review officer, the Veteran stated that he quit his job because of the stress and daily harassment from his supervisor.  He had "crazy" anxiety and felt that he was unable to do his job.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure and maintain substantially gainful employment. The Board finds particularly probative the fact that the Veteran is rated 70 percent for his service-connected PTSD and that his psychiatric symptoms have been found to make it challenging for him to interact with others or be productive in most work environments.  The Veteran's private psychologist had repeatedly found that the Veteran's PTSD results in severe depression and that he lives like a recluse.  It appears that his ability to function in an occupational environment has deteriorated significantly in the previous years such that in July 2013, he could no longer continue his employment.  The Veteran had had the same job for over 40 years, demonstrating that previously he was able to maintain employment.  Since his demotion, he exhibited a worsening of his psychiatric symptoms, resulting in an inability to continue a relationship with his supervisor.  While the VA examiner concluded that the Veteran's occupational difficulty was unrelated to his PTSD, the Board finds such opinion to be of low probative value, as the examiner provided no rationale for that conclusion whatsoever.  On the other hand, the evidence as a whole demonstrates that the Veteran's occupational problems have consistently worsened over the previous years, leading to his decision that he must leave his position in July 2013 due to symptoms of his PTSD.  The Veteran's symptoms of difficulty getting along with others, concentration problems, depression, and anxiety have been concluded to be related to his PTSD.  In that regard, because the April 2014 VA examination did not specifically delineate the differences between the Veteran's PTSD symptoms and those leading to his occupational problems, the Board will consider all of the symptomatology contained in the evidence as related to his PTSD, as opined by Dr. C.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

The ultimate question of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board finds that the evidence of the record is at least in equipoise.  Thus, resolving doubt in favor of the Veteran, the Board finds that the claim should be granted.  There is competent and probative evidence tending to establish that the Veteran is incapable of substantially gainful employment by reason of his service-connected disabilities.  Thus, a TDIU is warranted.









ORDER

The appeal of entitlement to an increased rating PTSD is dismissed.

A TDIU is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


